         Case 4:20-cv-00711-BRW Document 14 Filed 10/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JAMES ELIJAH WEST                                                                PETITIONER

v.                               NO. 4:20-cv-00711 BRW

DEXTER PAYNE, Director of the                                         RESPONDENT
Arkansas Division of Correction

                                             ORDER

       I have received findings and a recommendation (Doc. No. 13) from Magistrate Judge

Patricia S. Harris. No objections have been filed. After a careful, de novo review of the record, I

approve and adopt the findings and recommendation in their entirety. The motion to dismiss

(Doc. No. 8) filed by respondent Dexter Payne (“Payne”) is GRANTED.

       The petition for writ of habeas corpus pursuant to 28 U.S.C. 2254 filed by petitioner

James Elijah West (“West”) is dismissed. All requested relief is denied, and judgment will be

entered for Payne. In accordance with Rule 11(a) of the Rules Governing Section 2254 Cases in

the United States District Courts, a certificate of appealability is also denied because West

cannot make a “substantial showing of the denial of a constitutional right.” See 28 U.S.C.

2253(c)(2).

       IT IS SO ORDERED this 27th day of October, 2020.



                                                Billy Roy Wilson________________
                                                UNITED STATES DISTRICT JUDGE
